FILED
                                                                      AUGUST 10, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

TOMAS RIOS-GARCIA, an individual,
                             )
                             )                          No. 37507-2-III
               Appellant,    )
                             )
     v.                      )
                             )
WASHINGTON STATE DEPARTMENT )                           PUBLISHED OPINION
OF SOCIAL & HEALTH SERVICES, )
                             )
               Respondent.   )

       SIDDOWAY, J. — Tomas Rios-Garcia timely mailed a request that the Department

of Social and Health Services internally review its employee’s determination that an

allegation of child abuse or neglect against him was “Founded.” The Department did not

receive the mailed request. At issue is whether a 30-day time frame for requesting review

provided by RCW 26.44.125 and a differently-worded department regulation require the

request to be mailed, or require it to be received, within 30 days.
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


       We hold that the plain language of the statute requires mailing within the time

frame, as does a reasonable reading of the ambiguous regulation. We reverse the superior

court and remand for further proceedings.

                    FACTS AND PROCEDURAL BACKGROUND

       Prefatory note: The respondent on appeal is the Department of Social and Health

Services, based on a determination it made weeks before its authority as the “department”

responsible under chapter 26.44 RCW was transferred to the Department of Children,

Youth and Families. RCW 43.216.906. Because the statutes and regulations we address

have continuing application, we use the term “Department” to refer interchangeably to

the Department of Social and Health Services as the party at all times to this proceeding

and as the department responsible under chapter 26.44 RCW before July 1, 2018, as well

as to the Department of Children, Youth and Families as the department responsible

under chapter 26.44 RCW after July 1, 2018.

       Child Protective Services (CPS) learned in early 2018 that a victim of suspected

child abuse or neglect by Tomas Rios-Garcia had recanted and his criminal prosecution

had been dismissed. Clerk’s Papers (CP) at 15. CPS had received and accepted the

original report of abuse and proceeded to complete its own investigation. Despite the

alleged victim’s recantation, CPS determined that the allegation of abuse was Founded.




                                            2
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


CP at 104.1 As required by statute, it sent a letter to Mr. Rios-Garcia by certified mail

notifying him of its finding. He received it on April 23, 2018.

       The letter provided information about Mr. Rios-Garcia’s rights, including his right

“to ask for a review by CA of a Founded finding(s) of child abuse or neglect against

you.” CP at 105. “CA” was identified by the letter as Children’s Administration of the

Department.2

       The letter addressed the procedure for requesting review of CPS’s Founded

finding. We highlight language that relates to the issues on appeal:

    1. You must send a written request for a review to CA. To do this you must:
       ▪ Use the form attached to this letter to ask for a review, and
       ▪ Send your written request to the address identified on the attached form.
    2. CA must receive your written request for a review within 30 calendar days
    from the date you receive this letter. If CA does not receive the request within 30
    calendar days of the date you receive this letter, you will have no further right to
    challenge the CPS findings.

CP at 105-06 (emphasis added). Given the 30 days within which CA “must receive” the

written request according to the letter, it was required to be received by May 23, 2018.


       1
          A report is deemed “Founded” if, following an investigation by the Department,
it is determined that “based on available information, it is more likely than not that child
abuse or neglect did occur.” RCW 26.44.020(13).
        2
           Former WAC 388-15-005 (2018) defined “Children’s administration” as a
cluster of programs within the Department that included child protective services. See
WSR 08-18-040. “Child protective services” was defined as the section of the CA
responsible for responding to allegations of child abuse or neglect. Id.



                                              3
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


       Mr. Rios-Garcia signed the required review request form on May 4, 2018. The

office manager for Mr. Rios-Garcia’s lawyer’s firm placed the request in the mail and

faxed it to the Department the same day.

       The letter Mr. Rios-Garcia had received informed him that in the event he

requested review, “the CA Area Administrator will send you a letter with the results of

the review in about 60 days.” CP at 106. In late June, when no report of the results had

been received, Mr. Rios-Garcia’s law firm contacted the Department. Department staff

informed the law firm that Mr. Rios-Garcia’s case was not eligible for review because the

Department had not received a letter requesting review within the 30-day time limit.

When e-mail correspondence between the Department and the law firm made clear that

Mr. Rios-Garcia contended he had timely requested review, the Department treated the

correspondence as a late request. In a letter sent on July 18, 2018, it informed Mr. Rios-

Garcia that he had the right to challenge the Department’s determination by requesting an

administrative hearing.

       Mr. Rios-Garcia requested an administrative hearing, disputing the Department’s

position that he had not timely requested internal review as well as its Founded finding.

He submitted declarations from the office manager and a second employee of his

lawyer’s firm attesting that his request for review was mailed and faxed to the

Department on May 4, 2018.



                                             4
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


         The Department moved to dismiss Mr. Rios-Garcia’s administrative appeal for

lack of jurisdiction, based on his alleged failure to comply with a statutory and regulatory

requirement that he request review within 30 days. In responding to the motion, Mr.

Rios-Garcia provided a further declaration from his lawyer, who explained why a recent

failure of the fax machine used to fax the request on May 4 made it impossible to produce

a record of the transmission.

         Following a telephonic hearing on the Department’s motion to dismiss, the

administrative law judge (ALJ) entered an initial order finding that Mr. Rios-Garcia

received the Department’s letter notifying him of its Founded finding on April 23, 2018;

the letter notified him he could request review of the finding by a request to the

Department within 30 days of his receipt of the letter; and, most materially:

    4.3      The Appellant through his attorney mailed a request for internal review on
             May 4, 2018. He also sent a fax to the Department the same day.

    4.4      The Department has no record of receiving either the letter mailed or the
             fax.

CP at 58.

         The ALJ found that only one issue was in dispute: “Whether the law requires that

the request for appeal be received within 30 days of receipt of the founded finding or if it

is sufficient that it was sent by being placed in the mail or faxed within the 30 days.” CP

at 58.



                                              5
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


       The ALJ observed that under WAC XXX-XX-XXXX, if a Department rule addresses a

question presented for administrative review, the ALJ is bound to apply the rule.3 It

identified WAC 110-30-02304 as applying and requiring that a request for review be

“provided to” the Department within 30 days. CP at 58. It recognized that RCW

26.44.125 did not use the same language and “does not seem to require actual receipt.”

CP at 58. Nonetheless, the ALJ concluded that WAC XXX-XX-XXXX “appears clearly to

require receipt” and Mr. Rios-Garcia presented no evidence of receipt. CP at 59. The

ALJ granted the motion to dismiss the appeal, observing that “[i]f the Department

exceeded their authority under the RCW by requiring actual receipt in the WAC is for the

courts to decide.” CP at 59.

       Mr. Rios-Garcia petitioned for review by the Department’s board of appeals (the

Board). In a review decision and final order affirming the initial order, the review judge

for the Board determined that the findings of fact in the initial order were insufficient and

modified them. The key modified findings state:



       3
         WAC XXX-XX-XXXX(1) provides that “ALJs and review judges must first apply
the department rules adopted in the Washington Administrative Code.” Only if no
department rule applies may the ALJ “decide the issue according to the best legal
authority and reasoning available, including federal and Washington state constitutions,
statutes, regulations, and court decisions.” WAC XXX-XX-XXXX(2).
       4
         The rule was formerly WAC 388-15-085, but was recodified as WAC 110-30-
0230 on the July 1, 2018 date of the transfer of authority to a new department. WSR 18-
14-078.


                                              6
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


            4. The Appellant’s attorney mailed a request for internal review to the
    Department on May 4, 2018. The Appellant alleges that his attorney also faxed
    the request for internal review to the Department the same day.
            5. The Department did not receive either the May 4, 2018, mailed request
    for internal review, or the May 4, 2018, faxed request for internal review.
            6. The Department received a request for internal review from the
    Appellant on July 18, 2018.

CP at 45.

       The review judge’s conclusions of law pointed out that it, like that ALJ, was

required by WAC XXX-XX-XXXX to decide an issue on appeal under Department rules, if

they apply. It determined that the conclusions of law in the initial order were sufficient

and adopted them, adding that “an alleged perpetrator must provide . . . their request for

review . . . within thirty (30) calendar days after receiving notice of the finding.” CP at

48 (citing WAC 388-15-085).

       Mr. Rios-Garcia sought judicial review. The superior court affirmed the decision

of the Board. Mr. Rios-Garcia appeals.

                                        ANALYSIS

                                    Standard of Review

       The Administrative Procedure Act (APA), chapter 34.05 RCW, governs judicial

review of final agency action. RCW 34.05.510; Conway v. Dep’t of Soc. & Health

Servs., 131 Wn. App. 406, 414, 120 P.3d 130 (2005). RCW 34.05.570(3) sets forth nine

grounds on which relief can be granted from an agency order in an adjudicative

proceeding. The assignments of error raised and briefed by Mr. Rios-Garcia amount, in


                                              7
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


substance, to a claim that “[t]he agency has erroneously interpreted or applied the law,”

reviewable under RCW 34.05.570(3)(d).5 His contention that WAC XXX-XX-XXXX might

be invalid is reviewable under RCW 34.05.570(2)(a).

       We look to the administrative record, not the superior court’s findings or

conclusions, when conducting judicial review of an agency decision. Edelman v. State,

160 Wn. App. 294, 303, 248 P.3d 581 (2011). If the reviewing officer modifies or

replaces findings of fact made by the ALJ, it is the reviewing officer’s findings that are

relevant on appeal. Id. (citing Tapper v. Emp’t Sec. Dep’t, 122 Wn.2d 397, 406, 858 P.2d

494 (1993)). “The burden of demonstrating the invalidity of agency action is on the party

asserting invalidity.” RCW 34.05.570(1)(a).

       The parties have not challenged the review judge’s modified findings that Mr.

Rios-Garcia’s request for internal review was mailed to the Department on May 4, 2018,

and the mailed request was not received by the Department nor was a faxed request

received. They are verities on appeal. Campbell v. Dep’t of Soc. & Health Servs., 150

Wn.2d 881, 886, 83 P.3d 999 (2004).

       5
         Mr. Rios-Garcia’s first assignment of error order is that the Board’s finding that
“Appellant alleges that his attorney also faxed the request for internal review,” CP at 45,
is not supported by substantial evidence, an error that would be reviewable under RCW
34.05.570(3)(e). Mr. Rios-Garcia provides no argument to support the assigned error,
however, and even suggests, by footnote, that it might be moot or unnecessary to pass on.
Br. of Appellant at 2. We will not consider it. See RAP 10.3(a)(6); State v. Farmer, 116
Wn.2d 414, 432, 805 P.2d 200 (1991).



                                             8
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


                    Statutory and Regulatory Background of Department
                            Investigation and Findings of Abuse

       Pursuant to authority delegated in chapter 26.44 RCW, the Department

investigates reports from mandatory reporters and others of suspected abuse or neglect of

a child. RCW 26.44.030(1)(a), .50. A report that is accepted for investigation by the

Department must be investigated within statutory and regulatory time frames, at the

completion of which the Department makes a finding that the report of child abuse or

neglect is founded or unfounded. RCW 26.44.030(13)(a). The Department is required

by statute to keep records concerning Founded reports of child abuse or neglect, and if a

finding becomes final either after an administrative hearing or by default (because an

accused person fails to appeal a notice of the finding) the accused’s name is placed in a

database of persons with administrative findings of abuse, neglect or other employment-

disqualifying conduct. Howell v. Dep’t of Soc. & Health Servs., 7 Wn. App. 2d 899, 904,

436 P.3d 368 (2019).

       In the event of a Founded finding, the alleged perpetrator “has the right to seek

review and amendment of the finding as provided in [RCW 26.44.125].” RCW

26.44.125(1). The statute was enacted in 1998 in response to passage by Congress of the

Child Abuse Prevention and Treatment Act (CAPTA),6 which conditioned federal

funding for child welfare systems on, among other things, improving the evidentiary and


       6
           See generally 42 U.S.C. § 5106a.

                                              9
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


investigatory standards applicable to child abuse and neglect findings. LAWS OF 1998,

ch. 314, § 9; Garcia v. Dep’t of Soc. & Health Servs., 10 Wn. App. 2d 885, 894, 451 P.3d

1107 (2019). It required states to implement laws to allow individuals to appeal any

founded finding. Id. (citing 42 U.S.C. § 5106a(b)(2)(B)(xv)(II)).

       RCW 26.44.125 says only the following about the making of the request: that

“within thirty calendar days after the department has notified the alleged perpetrator” of

its finding “he or she may request that the department review the finding,” and, “The

request must be made in writing.” RCW 26.44.125(2). Upon receipt of a written request

for review, the statute provides that “the department shall review and, if appropriate, may

amend the finding,” and “review must be completed within thirty days after receiving the

written request for review.” RCW 26.44.125(4).

       The statute provides that “[t]he department may adopt rules to implement this

section.” RCW 26.44.125(7). Pursuant to that authority, the Department adopted WAC

388-15-085, now WAC XXX-XX-XXXX, which states:

           (1) In order to challenge a founded CPS finding, the alleged perpetrator
    must make a written request for CPS to review the founded CPS finding of
    child abuse or neglect. The CPS finding notice must provide the information
    regarding all steps necessary to request a review.
           (2) The request must be provided to the same CPS office that sent the
    CPS finding notice within thirty calendar days from the date the alleged
    perpetrator receives the CPS finding notice (RCW 26.44.125).

(Emphasis added.)



                                            10
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


                                    Basis for Appeal

       Mr. Rios-Garcia argues first, that mailing his request for review within 30 days of

his receipt of notice of the Founded finding satisfied the requirements of both RCW

26.44.125 and WAC XXX-XX-XXXX. Alternatively, he argues that mailing the request

within 30 days of receipt of notice satisfied the requirement of the statute, and if the

regulation further requires that the Department receive the request within 30 days, then it

conflicts with RCW 26.44.125 and is invalid.

       We interpret regulations according to the same “plain meaning” rule used to

interpret statutes. Sampson v. Knight Transp., Inc., 193 Wn.2d 878, 886, 448 P.3d 9

(2019). First, we examine the plain language of the regulation; if that language is

unambiguous, it controls. Id. For a regulation to be ambiguous, “more than one

interpretation must be reasonable.” Id. (emphasis omitted).

       In examining plain language, “‘[a] term in a regulation should not be read in

isolation but rather within the context of the regulatory and statutory scheme as a

whole.’” Overlake Hosp. Ass’n v. Dep’t of Health, 170 Wn.2d 43, 52, 239 P.3d 1095

(2010) (quoting City of Seattle v. Allison, 148 Wn.2d 75, 81, 59 P.3d 85 (2002)). “We

should not construe a regulation in a manner that is strained or leads to absurd results,”

and “[o]ur paramount concern is to ensure that the regulation is interpreted in a manner

that is consistent with the underlying policy of the statute.” Id. (citing Safeco Ins. Cos. v.

Meyering, 102 Wn.2d 385, 392, 687 P.2d 195 (1984)).

                                              11
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


       As this court has observed in prior cases, “ambiguity [is] created when the

legislature specifies a method of written notice, later refers to ‘receipt’ of the notice, and

then fails to address the situation created when the person does not actually receive the

notice.” State v. Snyder, 194 Wn. App. 292, 300, 376 P.3d 466 (2016) (citing State v.

Vahl, 56 Wn. App. 603, 607-08, 784 P.2d 1280 (1990)). The Department contends that

the ambiguity is avoided here by its regulation’s language that the request “must be

provided to [the Department] within thirty calendar days,” which it argues plainly

requires actual receipt within that time frame. We disagree, particularly since the

regulation must be read in the context of the statute it was adopted to implement.

       First, the controlling language of the statute states that Mr. Rios-Garcia “may

request . . . department review” “within thirty calendar days.” RCW 26.44.125(2)

(emphasis added). Under ordinary usage of the English language, one can make a request

without the intended recipient of the request receiving the request.

       Second, the statute addresses the manner of communicating three different matters

during the review process and, by implication, does not require receipt by the Department

of a request for internal review. The first communication addressed by the statute is the

matter at issue here: the alleged perpetrator’s right to “request that the department review

the [Founded] finding.” RCW 26.44.125(2).

       The second communication addressed by the statute, if internal review is

requested, is that the Department “shall notify” the alleged perpetrator of the result of its

                                              12
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


review. RCW 26.44.125(4). That communication “must be sent by certified mail, return

receipt requested, to the person’s last known address.” RCW 26.44.125(4).

       The third communication addressed by the statute is that upon receiving the results

of internal review, the alleged perpetrator “may request” an adjudicative hearing. RCW

26.44.125(5). That request “must be filed within thirty calendar days after receiving

notice of the agency review determination.” RCW 26.44.125(5) (emphasis added).

       The legislature’s choice of language requires only the second and third matters to

be communicated in a manner (certified mail or filing) that can establish delivery. No

such requirement is provided for the request for internal review. “We presume a

difference in legislative intent when the legislature ‘uses certain language in one instance

but different, dissimilar language in another.’” Judges of Benton & Franklin Counties

Super. Ct. v. Killian, 195 Wn.2d 350, 362, 459 P.3d 1082 (2020) (quoting Millay v. Cam,

135 Wn.2d 193, 202, 955 P.2d 791 (1998)).

              The Department nonetheless argues that “provided to” means the same

thing as “delivered to” and “received by.”7 Dictionary definitions do not support its

argument. In its transitive form, the verb “provide” is defined to mean


       7
         The notice letter reflected that view, stating that CA must receive an alleged
perpetrator’s request for internal review within 30 calendar days of his or her receipt of
the notice, failing which there was no further right to challenge the CPS finding. The
request form was similarly-worded. While these are evidence of the Department’s view,
they have no legal significance.


                                             13
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


       2 a : to fit out or fit up : EQUIP ‒ used with with   b : to supply for use :
       AFFORD, YIELD 
       

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1827 (1993). When used to mean

“supply for use,” one can be said to have supplied something without the intended

recipient receiving the item supplied. E.g., Clarkson v. Wirth, 4 Wn. App. 401, 406, 481

P.2d 920 (1971) (“The plaintiff supplied the listing form but the defendants testified they

did not receive a copy of it.”).

       Faced with ambiguity, “our paramount concern is to ensure that the regulation is

interpreted consistently with the underlying legislative policy of the statute.” Overlake

Hosp. Ass’n, 170 Wn.2d at 55. It is a declared purpose of chapter 26.44 RCW in general

that “[r]eports of child abuse and neglect shall be maintained and disseminated with

strictest regard for the privacy of the subjects of such reports and so as to safeguard

against arbitrary, malicious or erroneous information or actions.” RCW 26.44.010

(emphasis added). The chapter also includes legislative findings that “parents and

children often are not aware of their due process rights when agencies are investigating

allegations of child abuse and neglect,” that “all citizens, including parents, shall be

afforded due process,” and that “the legislature wishes to ensure that parents and children

be advised in writing and orally, if feasible, of their basic rights and other specific

information as set forth in this chapter.” RCW 26.44.100(1). The purpose of the


                                              14
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


particular statute we are dealing with—RCW 26.44.125—is to afford an alleged

perpetrator a meaningful opportunity for review.

       The Department suggests that our concern should be with a different policy—

finality—arguing that if it cannot rely on an individual’s failure to request internal review

within 30 days, then the Founded determination “would potentially never become final”

and an alleged perpetrator could avoid finality “by simply claiming they put the request

in the mail.” Resp’t’s Br. at 19.

       But the Founded determination will be presumptively final within a short time: the

30 days within which to request internal review, plus allowance for a reasonable mail

delivery period. And an alleged perpetrator could not “simply claim” to have put the

request in the mail; he or she would have to prove it to the satisfaction of an ALJ. Here,

Mr. Rios-Garcia did prove that he mailed the request, presenting (1) a likelihood he

would request review, given the victim’s recantation, (2) the sworn testimony of two

persons other than Mr. Rios-Garcia that his request was timely mailed, and (3) his

lawyers’ follow up with the Department approximately eight weeks after the request was

mailed. It will be the rare case in which finality is delayed, and it is unlikely to be

delayed for long. Cf. Snyder, 194 Wn. App. at 294, 303 (individual claimed she mailed a

request for internal review on April 6, 2011, but did not follow up when she did not

receive a determination; held, it was equitable to impute knowledge to her of the adverse

determination by mid-June 2011).

                                              15
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


       Consistent with the policy of chapter 26.44 RCW and RCW 26.44.125, WAC 110-

30-0230 is reasonably construed to have the same meaning as RCW 26.44.125(2).

Plainly read, RCW 26.44.125(2) requires that an otherwise-compliant written request be

mailed, not received, within 30 calendar days of receipt of notice of the Department’s

Founded finding.

                                       Attorney fees

       Mr. Rios-Garcia requests fees and costs against the Department under the “Equal

Access to Justice Act,” RCW 4.84.340 to .360 (EAJA). Under RAP 18.1(a), a party may

recover attorney fees on appeal if authorized by applicable law.

       Under the EAJA, “a court shall award a qualified party that prevails in a judicial

review of an agency action fees and other expenses, including reasonable attorneys’ fees,

unless the court finds that the agency action was substantially justified or that

circumstances make an award unjust.” RCW 4.84.350(1). “A qualified party shall be

considered to have prevailed if the qualified party obtained relief on a significant issue

that achieves some benefit that the qualified party sought.” Id. “An appellant need not

prevail on the merits of an administrative claim to be awarded fees.” Nelson v. Spokane

Cmty. Coll., 14 Wn. App. 2d 40, 47, 469 P.3d 317 (2020) (citing Arishi v. Wash. State

Univ., 196 Wn. App. 878, 909, 385 P.3d 251 (2016)).

       The EAJA contemplates that an agency action may be substantially justified even

when the agency’s action is ultimately determined to be unfounded. Aponte v. Dep’t of

                                             16
No. 37507-2-III
Rios-Garcia v. Wash. Dep’t of Social and Health Servs.


Soc. & Health Servs., 92 Wn. App. 604, 623, 965 P.2d 626 (1998). An action is

substantially justified if it had a reasonable basis in law and in fact. Id.

       Given the particular posture of this case when dismissed, the Department makes a

nuanced argument that Mr. Rios-Garcia will not be a prevailing party even if successful

in this appeal. We need not address that argument, because the Department’s defense of

its construction of the statute and regulation was substantially justified. Attorney fees

and costs are denied.

       We reverse the superior court, reinstate the administrative proceeding, and direct

the Board to remand the Founded finding for internal review.



                                                   _____________________________
                                                   Siddoway, J.

WE CONCUR:



_____________________________
Pennell, C.J.



_____________________________
Fearing, J.




                                              17